Citation Nr: 0010540	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  95-25 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for renal cell carcinoma 
with metastasis to the right proximal femur, status post 
nephrectomy and resection of the right femur.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1965 to July 
1968, with service in Vietnam from October 1967 to July 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In the rating decision on appeal, the RO denied service 
connection for renal cell carcinoma with metastasis to the 
right proximal femur, status post nephrectomy and resection 
of the right femur.  In an October 1998 decision, the Board 
denied service connection for renal cell carcinoma with 
metastasis to the right proximal femur, status post 
nephrectomy and resection of the right femur.  The appellant 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (the Court).

The parties filed a joint motion for remand, which the Court 
granted in August 1999.  In the joint motion for remand, the 
parties determined that the Board had not provided adequate 
reasons and bases for its determination to deny service 
connection for renal cell carcinoma with metastasis to the 
right proximal femur, status post nephrectomy and resection 
of the right femur.  See 38 U.S.C.A. § 7104(d)(1) (West 
1991).

The case has been returned to the Board for further appellate 
review. 


REMAND

In a February 21, 2000, letter, the appellant's attorney 
stated that the appellant was requesting a hearing by the 
Board at the agency of original jurisdiction.


Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule a hearing before a 
Member of the Board to be held at the St. 
Petersburg, Florida, RO.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 3 -


